Citation Nr: 1441853	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  10-36 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1966.  The Veteran died in June 2004.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which denied the Appellant's claim due to a failure to submit new and material evidence.

The Board previously reopened and remanded this matter in February 2014 for a VA examiner's opinion.  

The Veteran testified at a videoconference hearing before the undersigned in June 2011.  A copy of the transcript is associated with the record.  The Board notes the Appellant's June 2014 request for a Travel Board hearing.  Although the Board's duty to assist includes affording the Veteran a personal hearing, there is no right to multiple hearings on a particular appeal without some reasonable justification (none has been offered).  The purpose of a hearing is to receive argument and testimony relevant and material to the issue on appeal.  38 C.F.R. § 20.700(b).  There is no indication that there is any change in the facts or circumstances of this case.  In light of the foregoing, the Board will deny the Veteran's request for another hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran died in June 2004.  His death certificate indicated that the immediate cause of death was cardiorespiratory failure, due to or a consequence of esophageal cancer.  

As noted, this matter was previously remanded by the Board in February 2014 for a VA opinion to determine if the Veteran's esophageal carcinoma was the result of his tobacco abuse, and if so whether his tobacco abuse was secondary to or a symptom of his service-connected PTSD.

To establish service connection for the cause of the Veteran's death, the evidence must show a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 West 2002); 38 C.F.R. § 3.312 (2013).

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death. 38 C.F.R. § 3.312(b) (2013).

Contributory cause of death is inherently not one related to the principal cause.  In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2013).  If the service-connected disability affected a vital organ, careful consideration must be given to whether the debilitating effects of the service-connected disability rendered the Veteran less capable of resisting the effects of other diseases.

In addition, the Board notes that Congress has prohibited the grant of service connection for disability due to the use of tobacco products during active service.  38 U.S.C.A. §1103(a) . 

Nevertheless, service connection for a tobacco-related disability alleged to be secondary to a disability service-connected on the basis of being attributable to a veteran's use of tobacco products during service may be warranted if the following criteria are met: (1) the service-connected disability caused a veteran to use tobacco products after service; (2) if so, the use of tobacco products as a result of the service- connected disability was a substantial factor in causing a secondary disability; and (3) the secondary disability would not have occurred but for the use of tobacco products caused by the service-connected disability.  VAOPGCPREC 6-2003.  For example, a veteran service connected for a mental disorder which results in a nicotine dependence may establish service connection for disease or disability attributable to the effects of secondarily service-connected nicotine dependence.

The March 2014 examiner opined that it is impossible to determine if the Veteran's tobacco use contributed to or caused his esophageal cancer without resorting to mere speculation.  The examiner's rationale was that the Veteran had a long history of GERD which causes Barrett's Esophagitis which leads to cancer.  As a result of the strong relationship between GERD and esophageal cancer, the examiner could not reach a conclusion without resorting to mere speculation.

The Board acknowledges the complexity of the medical question asked of the examiner.  However, it believes that an addendum to this opinion which elaborates on the possible relationship between the Veteran's tobacco use and his esophageal cancer specifically addressing the private medical opinions submitted by the Veteran is necessary. 

In addition, the Board finds that the matter should be remanded for an opinion as to whether the Veteran's tobacco abuse can be considered a manifestation of or secondary to the Veteran's service-connected PTSD, and whether the Veteran's tobacco abuse contributed to or caused the Veteran's death, irrespective of the examiner's findings with respect to whether the Veteran's tobacco abuse caused or contributed to his esophageal carcinoma.

The Board also notes the Appellant's contention, specifically at the June 2011 hearing, that the Veteran's GERD is secondary to his service-connected PTSD.  As the March 2014 examiner suggested a strong likelihood that the Veteran's esophageal cancer was the result of his GERD, this contention must be addressed by a medical opinion.   In addition, the Appellant seems to contend that the Veteran's cancer was a direct result of the Veteran's PTSD.  As a result, medical opinions addressing these contentions are warranted as well.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the March 2014 VA examiner in order to provide an addendum to the March 2014 opinion.  If that examiner is not available, return the claims file to an examiner of appropriate knowledge and expertise.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner.  The addendum opinion must indicate that the claims file was reviewed in conjunction with the report.  

The examiner should:

a) Provide an opinion as to whether it is least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's tobacco abuse contributed to or caused the Veteran's esophageal carcinoma.  In providing this opinion please address the private medical opinions in the record.  If the examiner finds that he/she is unable to do so without resorting to mere speculation, please elaborate as to why.

b) Regardless of the examiner's opinion in (a), the examiner should provide an opinion as to whether the Veteran's tobacco abuse can be considered a manifestation of or secondary to the Veteran's service-connected PTSD, and if so whether it is at least as likely as not that tobacco abuse contributed to or caused the Veteran's death.  A complete rationale for any opinion expressed must be provided by the reviewing VA medical specialist.

c) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's GERD is causally or etiologically related to the Veteran's period of active service.

d)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's GERD was caused by, or is aggravated by the Veteran's service-connected PTSD.

e)  Provide an opinion as to whether it is least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's GERD contributed to or caused the Veteran's esophageal carcinoma.  In providing this opinion please address the private medical opinions in the record.  

f)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's esophageal cancer was caused by, or was aggravated by the Veteran's service-connected PTSD.

2.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand. If the report is deficient in any manner, it should be returned to the reviewing personnel. See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



